By the Court, Rhodes, J. :
The plaintiffs are the widow and son of José Cornelio Bernal. Their claim to the premises, which they derived under an alleged grant from Governor Figueroa to José Cornelio Bernal, was confirmed by the District Court, and the survey of the lands granted was finally confirmed by the District Court in 1863. Theodore Dehon, under whom the defendants claim, contested the survey, and his executor appealed to the Supreme Court; and in that Court the decree of the District Court was affirmed. The defendants rely upon title in the estate of Dehon under the Van ¡Ness Ordinance, the premises being within the corporate limits of the City of San Francisco, as defined by the Act of April 15th, 1851.
The petition for confirmation of the claim being sufficient to give the Board of Commissioners jurisdiction of the claim, the decree of the District Court, on appeal from the decision of the Board of Commissioners, is not subject to a collateral attack from any quarter. The rule is well stated by Mr. Justice Field, in Beard v. Federy, 3 Wal. 489: “The Board having acquired jurisdiction, the validity of the claim presented, and whether it was entitled to confirmation, were matters for it to determine, and its decision, however erroneous, cannot be collaterally assailed on the ground that it was rendered on insufficient evidence. The rule which applies to the judgments of other inferior tribunals applies here—that where it has once acquired jurisdiction its subsequent proceedings cannot be collaterally questioned for mere error or irregularity.” This question was considered in Semple v. Hagar, 27 Cal. 163, and the decision in that case accords with the conclusion now announced.
The decree confirming the survey was an adjudication that the lands mentioned in the decree confirming the claim were properly located and correctly surveyed. Dehon having made himself a party to the proceedings for the confirmation of the survey, neither he nor those claiming under him will *144be permitted, to question the decree. (Treadway v. Semple, 28 Cal. 652; Semple v. Wright, 32 Cal. 659.)
The Act of Congress of June 14th, 1860, provides that “the said plat and survey, so finally determined by publication, order, or decree, as the case may be, shall have the same effect and validity in law as if a patent for the land so surveyed had been issued by the United States.” The title thus established is sufficient to enable the plaintiffs to maintain the action. To overthrow this title the defendants allege that the title was in the city, and claim that it passed from the city to Dehon, under the operation of the Van Hess Ordinance, and by virtue of the Act of Congress of 1864. They claim that the title of the pueblo and of the city, as its successor, was a perfect title; and that if not a perfect title, yet it was such a title that the city and her grantors were such “third persons” as are mentioned in the Act of Congress of March 3d, 1851, who are not affected by the patent of the United States, and, consequently, not by the decree of confirmation of the claim, nor the confirmed survey upon which the patent is to be issued. And they claim the right to attack the decree of confirmation and the survey, on the ground that the Act of 1864 excepts from the operation of the Act only the bona fide claims of others.
It may be conceded that all the title the city held passed to Dehon by virtue of the Van Hess Ordinance; but the defendants are not assisted by the Act of Congress of 1864. For, if the Act was sufficient to transfer the legal title, it did not have that effect, because it was subsequent to the confirmation of the survey, which is declared by the Act of 1860 to be equivalent to a patent issued by the United States. If the title was ever in the United States, it passed to the plaintiffs before the passage of the Act of 1864. The proviso to the fifth section declares “that the relinquishment and grant by the Act shall in no manner interfere with or prejudice any bona fide claims of others, whether asserted adversely under rights derived from Spain, Mexico, or the laws of the United States, nor preclude a judicial *145examination or adjustment thereof.” The Bernal claim is clearly within the proviso. Bat the defendants’ counsel says that the bona fides of the claim is the vital matter in issue here. The position may be admitted, but in answer to the argument of counsel, it may be added that the bona fides of the claim conclusively appears from the decree of confirmation of the claim. The question was necessarily involved in the proceedings for confirmation. The good faith of the claim is an essential element of its validity, and its validity is conclusively established by the decree of confirmation. It could scarcely be credited that it was the intent of the Act of 1864, entitled “An Act to expedite the settlement of titles to lands in the State of California,” to impair or destroy the decrees in all the proceedings had during the preceding-twelve years for the settlement of private land claims within the limits of the City of San Francisco.
The principal if not the only purpose for which a litigant establishes the fact that he is a “third person” within the meaning of the Act of 1851, is to enable him to produce a better title than that which is shown on the other side. We deem it unnecessary to argue the question whether the city possessed a perfect title to the pueblo lands; for it is not pretended that the four leagues, or any other amount of land, was set off to the pueblo. It is clear, both upon principle and authority, that the title is not deemed perfect until the lands are segregated from the public domain. (Estrada v. Murphy, 19 Cal. 248; Thornton v. Mahoney, 24 Cal. 579; Seale v. Ford, 29 Cal. 105; Stevenson v. Bennett, 35 Cal. 424; Fremont v. United States, 17 How. 558; United States v. Fossat, 20 How. 426.)
It docs not necessarily follow, that because the inchoate title of the pueblo was older than that of Bernal, it was the better title. The Governor, in repeated instances, granted parcels of land within the limits of most, if not all, the pueblos in California; and many of those grants have been upheld and confirmed by the Courts of the United States. *146What was the source or extent of the Governor’s power in this respect, or whether the pueblo lands were withdrawn from his control, or remained subject to his disposal, as well ais that of the pueblo authorities, are questions of great importance and interest, but their solution is not essential to the proper disposition of this case. The exercise of the power by the Governor to grant lands within the pueblos has been so long asquiesced in, and so many titles depend upon a recognition of the power, that it ought not now to be drawn in question, except upon the most cogent considerations. Counsel does not directly deny such authority in the Governor, but only indirectly, and by insisting that the pueblo held a perfect title. The decree of confirmation of the title of the city recognizes these grants by excepting them from the operations of the decree; and in confirmation of this particular grant, the Court affirmed the power under which it was made. The result is, that the title which the defendants as “third persons” setup—the title derived from the city—is not superior to that which the plaintiffs acquired by the confirmation of their claim and the approved survey.
The purchase of the property at a sale for taxes by the agent of the administrator of Dehon, while he or his tenants were in possession, did not pass or otherwise affect the title to the property. (Kelsey v. Abbott, 13 Cal. 609; Moss v. Shear, 25 Cal. 38; McMinn v. Whelan, 27 Cal. 318; Coppinger v. Rice, 33 Cal. 408.)
Judgment affirmed.
Mr. Justice Crockett, being disqualified, did not sit in this case.